ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
No amendments are proposed.  Applicant’s arguments with respect to claims 1-6 and 8-15 have been considered but the arguments are not persuasive to overcome the standing rejections.
Applicant’s arguments directed towards Li not disclosing the claimed limitations as rejected, or achieving the same function and results are not persuasive.  The elements T2, T3, T4 in FIG. 3B of Li bring about a reset behavior to a latch circuit.  For example, Li transistors T2 and T3 connect to differential data output terminals 304 and 305 of latch block 310b, and connect to the latch output nodes disclosed in the cited combination with Kao.  These transistors map to the second transistor T12 and the third transistor Tl3 of the present application.  Accordingly, T2 and T3 bring about a change in the voltage level of respective ones of these differential data output terminals (i.e., first and second [latch] output nodes) with the application of the differential clock signals CLK and CLK’ (disclosed in Kao) to the respective gate terminals of T2 and T3.  Transistors T2 and T3 operate in this manner, as cited in the final Office action, when active reset signal RST1 is applied to the gate terminal of T4.  This combination of elements and complimentary signaling behavior couples the differential transistor pair (T2, T3) to ground (mapping to the "second power voltage" element of the present application).  Therefore, the transistors T2, T3, T4 of Li, in combination with the signals provided in Kao, provided the structure and behavior required in claims 1 and 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DM/Examiner, Art Unit 2842            

/Menatoallah Youssef/SPE, Art Unit 2849